


109 HR 5861 : National Historic Preservation Act

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5861
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the National Historic Preservation
		  Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Historic Preservation Act
			 Amendments of 2006.
		2.Historic
			 Preservation Officer responsibilitiesSection 101(b) of the National Historic
			 Preservation Act (16
			 U.S.C. 470a(b)) is amended by adding at the end the
			 following:
			
				(7)The State Historic Preservation Officer
				shall have no authority to require an applicant for Federal assistance, permit,
				or license to identify historic properties outside the undertaking’s area of
				potential effects as determined by the Federal agency in accordance with the
				regulations implementing section 106.
				(8)If the State Historic Preservation Officer,
				Tribal representative, or Tribal Historic Preservation Officer fails to respond
				within 30 days after an adequately documented finding of no historic
				properties affected or no adverse effect as provided in
				the regulations implementing section 106, the Federal agency may assume that
				the State Historic Preservation Officer or Tribal Historic Preservation Officer
				has no objection to the
				finding.
				.
		3.Additional
			 criteria for certification of local governments to carry out national historic
			 preservation actSection
			 101(c)(1) of the National Historic Preservation Act (16 U.S.C.
			 470a(c)(1)) is amended—
			(1)by striking
			 and at the end of subparagraph (D);
			(2)by redesignating
			 subparagraph (E) as subparagraph (F);
			(3)by inserting after
			 subparagraph (D) the following new subparagraph:
				
					(E)agrees that it
				shall not use any eligibility determination regarding the inclusion of any
				property or District on the National Register to initiate local regulatory
				requirements unless the entity provides full due process protection to the
				owner or owners of the property or District through a hearing process;
				and
					;
				and
			(4)in the matter
			 below the subparagraphs, by striking through (E) and inserting
			 through (F).
			4.Historic
			 preservation fundSection 108
			 of the National Historic Preservation Act (16 U.S.C. 470h) is amended by
			 striking 2005 and inserting 2015.
		5.Advisory council
			 on historic preservation
			(a)MembershipSection
			 201 of the national historic preservation act (16 U.S.C. 470i) is amended—
				(1)in
			 subsection (a)(4), by striking four and inserting
			 seven;
				(2)in subsection (b),
			 by striking (5) and (6) and inserting paragraph
			 (6); and
				(3)in subsection (f),
			 by striking Nine and inserting Eleven.
				(b)Financial and
			 administrative servicesSection 205(f) of such Act
			 (16 U.S.C.
			 470m(f)) is amended to read as follows:
				
					(f)Financial and
				administrative services (including those related to budgeting, accounting,
				financial reporting, personnel and procurement) shall be provided the Council
				by the Department of the Interior or, at the discretion of the Council, such
				other agency or private entity that reaches an agreement with the Council, for
				which payments shall be made in advance or by reimbursement from funds of the
				Council in such amounts as may be agreed upon by the Chairman of the Council
				and the head of the agency or, in the case of a private entity, the authorized
				representative of the private entity that will provide the services. When a
				Federal agency affords such services, the regulations of that agency for the
				collection of indebtedness of personnel resulting from erroneous payments,
				prescribed under section 5514(b) of title 5, United
				States Code, shall apply to the collection of erroneous payments made to or on
				behalf of a Council employee, and regulations of that agency for the
				administrative control of funds under sections
				1513(d) and
				1514
				of title 31, United States Code, shall apply to appropriations of the Council.
				The Council shall not be required to prescribe such
				regulations.
					.
			(c)Authorization of
			 appropriationsSection 212(a) of the Act (16 U.S.C. 470t(a))
			 is amended by striking for purposes of this title not to exceed
			 $4,000,000 for each fiscal year 1997 through 2005 and inserting
			 such amounts as may be necessary to carry out this title.
			6.Effectiveness of
			 federal grant and assistance programs in meeting purposes and policies of the
			 national historic preservation actThe National Historic Preservation Act is
			 amended by inserting after section 215 (16 U.S.C. 470v–1) the following
			 new section:
			
				216.Effectiveness
				of federal grant and assistance programs
					(a)Cooperative
				agreementsThe Council may enter into a cooperative agreement
				with any Federal agency that administers a grant or assistance program for the
				purpose of improving the effectiveness of the administration of such program in
				meeting the purposes and policies of this Act. Such cooperative agreements may
				include provisions that modify the selection criteria for a grant or assistance
				program to further the purposes of this Act or that allow the Council to
				participate in the selection of recipients, if such provisions are not
				inconsistent with the statutory authorization and purpose of the grant or
				assistance program.
					(b)Review of grant
				and assistance programsThe council may—
						(1)review the
				operation of any Federal grant or assistance program to evaluate the
				effectiveness of such program in meeting the purposes and policies of this
				Act;
						(2)make
				recommendations to the head of the Federal agency that administers such program
				to further the consistency of the program with the purposes and policies of
				this Act and to improve its effectiveness in carrying out those purposes and
				policies; and
						(3)make
				recommendations to the President and the Congress regarding the effectiveness
				of Federal grant and assistance programs in meeting the purposes and policies
				of this Act, including recommendations with regard to appropriate funding
				levels.
						.
		
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
